DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

After the final office action and interview, applicant filed an RCE with amended claims which includes additional limitations such as; “the weight calculator to determine a height distribution across the vehicle from ride height sensors”, “the height distribution and  driver behavior corresponding to historical data associated with use of the vehicle by a driver”, “the weight distribution corresponding to weights across the vehicle”. 

Further prosecution of the amended claims revealed that the argued citations may not have been disclosed by any prior art. 

Some of the closest prior art found on PE2E/Google Patent/IP.com  search;
Stammreich, US 6722669 B1, Adjustable suspension system for a vehicle,
Remarks: An adjustable suspension system includes a torsion spring to adjust the ride height of the vehicle while maintaining a substantially constant camber angle for the wheel. The operation of automatically rotating the torsion spring may be controlled by a microprocessor.

Wilde et al., US 20060181034 A1, Vehicle ride control system,
Remarks : A ride control suspension control system having suspension control units with a damper and a single pressure regulator that controls dampening in both the compression and rebound chambers of the damper. 

Anderson et al., US 20170137023 A1, ACTIVE SAFETY SUSPENSION SYSTEM,
Remarks :In some embodiments, a rapid-response active suspension system controls suspension force and position for improving vehicle safety and drivability. 

Regan et al., US 20170315014 A1, SYSTEM FOR MONITORING THE WEIGHT AND CENTER OF GRAVITY OF A VEHICLE,
Remarks: A system for determining load distribution of pieces of cargo in a cargo hold of a vehicle

Lu et al., US 20140195113 A1, Adaptive Crash Height Adjustment Using Active Suspensions,
Remarks : A vehicle crash safety system includes a pre-crash sensing system configured for gathering and/or receiving target vehicle ride-height data, and at least one actuator operatively coupled to the sensing system and configured for adjusting a height of a portion of a host vehicle responsive to a command from the sensing system.

Trudeau et al., US 7261304 B2, Vehicle leveling system,
Remarks : A vehicle leveling system including at least one level sensor, a controller and an output. The sensor measures how level the vehicle is relative to horizontal. In one embodiment, the leveling system communicates with an existing vehicle electronic height control system. The leveling system overrides or controls the normal operation of this system, and uses it to level the vehicle, for example, by adjusting the vehicle suspension.

Even though some of the prior art addressing some of the claim limitation, however, fail to teach or render obvious, either alone or in combination with other prior art of record; in regard to the amended independent claims 1, 9 & 15 limitations “the weight calculator to determine a height distribution across the vehicle from ride height sensors”  & “the height distribution and  driver behavior corresponding to historical data associated with use of the vehicle by a driver”. 

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

Therefore, Applicant’s arguments, see Applicant Arguments/Remarks pages 7-9, filed on 02/01/2021, with respect to amended claims, have been fully considered and are persuasive.  The rejection of independent claims 1, 9, 15 have been withdrawn. 

As a result, claims 1-21 are allowed.
a. Claims 1, 9 & 15 are allowed independent claims.
b. Claims 2-8 & 21 are allowed due to dependencies to the allowed claim 1.
b. Claims 10-14 are allowed due to dependencies to the allowed claim 9.
b. Claims 16-20 are allowed due to dependencies to the allowed claim 15.

Invention Drawings: 
  
    PNG
    media_image1.png
    1014
    725
    media_image1.png
    Greyscale
              
    PNG
    media_image2.png
    979
    662
    media_image2.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665